Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s filing on February 4, 2020. 

2. Claims 1-28 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “plural subsystems, each for performing analytical testing on biological samples and each having an associated data store for storing functional parameters associated with the respective subsystem; and a computing device comprised of a central processor, a communications interface, an associated display device, and associated data storage, wherein computing device via the associated display device implements a user interface element comprising a graphical representation of conditions associated with at least one of the plural subsystems within the laboratory environment, wherein the communications interface implements a data polling module having pointer parameters referencing data locations within the data store associated with one or more of the plural subsystems for enabling the central processor to selectively retrieve polled data from the data store associated with each of the plural subsystems, wherein the central processor implements a reference module in communication with the data polling module for enabling the central processor to compare retrieved polled data from the respective data locations to respective reference values in the associated data storage, and wherein the central processor further implements an alert module in communication with the reference module for receiving an indication that the comparison of the retrieved polled data to the respective reference values is aberrant and for generating an alert to be displayed by the user interface element in response thereto within the graphical representation,” in independent claim 1, and
“providing an alert enabled passive element comprising a central processor, a communications interface, and an associated display device for implementing a user interface; displaying on the associated display device, within the user interface, a graphical representation of conditions associated with at least one of the plural subsystems within the environment; selectively retrieving polled data at data locations within the data store associated with at least one of the plural subsystems and referenced by pointer parameters by the central processor implementing a data polling module via the communications interface; comparing retrieved polled data to respective reference values by the central processor implementing a reference module in communication with the data polling module; and generating an alert for display on the associated display device, within the graphical representation of the user interface, by the central processor implementing an alert module in communication with the reference module in response to receiving an indication that the comparison of the retrieved polled data to the respective reference values is aberrant,” in independent claim 15, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

US 10,811,141 to Hu et al. discloses SuperAlarm triggers which are a predictive combination of frequently co-occurring monitor alarms, conditions and laboratory test results that can predict patient deterioration for imminent life-threatening events.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192